By the Court:
The motion of the plaintiff, which was denied by the Court below, was based upon the allegation that the findings as originally signed and filed had been subsequently and surreptitiously altered in a material respect. The truth or falsity of this allegation was matter so peculiarly within the knowledge of the Court itself, that its determination of the fact, in the one way or the other, would rarely, if ever, be disturbed here. There is nothing in the record before us which would enable us to say that the determination of the fact was incorrect in this instance.
Order affirmed.